Case 2:20-cv-04102-PA-KS Document 31 Filed 07/16/20 Page 1 of 2 Page ID #:274

 1                                                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   JESUS CAZARES,                                  Case No. CV 20-4102 PA (KSx)
12                        Plaintiff,                 JUDGMENT OF DISMISSAL
13
            v.
14
     HOST INTERNATIONAL, INC.; and
15   DOES 1-100,
16                        Defendants.
17
18          In accordance with the Court’s July 1, 2020 Minute Order granting the Motion to
19   Dismiss filed by defendant Host International, Inc. (“Defendant”), which dismissed the First
20   Amended Complaint’s claims for unpaid wages, meal break violations, rest period
21   violations, and unfair business practices with leave to amend, and the claims for waiting
22   time and wage statement penalties without leave to amend, and the Request for Entry of
23   Judgment filed by plaintiff Jesus Cazares (“Plaintiff”), in which Plaintiff has declined to file
24   a Second Amended Complaint and instead requests entry of a Judgment, it is HEREBY
25   ORDERED, ADJUDGED, AND DECREED that the action filed by Plaintiff is dismissed
26   with prejudice.
27   ....
28   ....
Case 2:20-cv-04102-PA-KS Document 31 Filed 07/16/20 Page 2 of 2 Page ID #:275

 1           It is further ORDERED, ADJUDGED, AND DECREED that Defendant shall have
 2   its costs of suit.
 3
 4   DATED: July 16, 2020

 5                                             ___________________________________
                                                          Percy Anderson
 6                                               UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-
